Blandford, Justice.
The plaintiffs in error were indicted and found guilty of a riot. They moved the court for a new trial, because the verdict was without evidence to sustain it, and because *318the court erred in not charging the law as to an assault and battery. This motion was refused, and this is excepted to.
The evidence showed the plaintiffs were engaged in beating another person in a violent and tumultuous manner. This evidence made out the case for the State under section 4514 of the code. The law of assault and battery was not applicable to the case, under the indictment founded on this section of the code.
Judgment affirmed.